
	
		I
		112th CONGRESS
		2d Session
		H. R. 5845
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2012
			Mr. Poe of Texas (for
			 himself, Mr. Carnahan, and
			 Ms. Buerkle) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  work opportunity tax credit for veterans and to allow an exemption from an
		  employer’s employment taxes in an amount equivalent to the value of such
		  credit.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Back to Work Act of
			 2012.
		2.Extension and
			 improvement of work opportunity tax credit for veterans
			(a)Extension of
			 credit for veteransClause
			 (i) of section 51(c)(4)(B) of the Internal Revenue Code of 1986 is amended by
			 striking December 31, 2012 and inserting December 31,
			 2013.
			(b)Election To
			 claim credit as exemption from employment taxes
				(1)In
			 generalSection 3111 of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
					
						(e)Special
				exemption for certain veterans
							(1)In
				generalSubsection (a) shall not apply to wages paid by a
				qualified employer with respect to employment during the period beginning on
				the day after the date of the enactment of this subsection and ending on
				December 31, 2013, of any specified veteran for services performed—
								(A)in a trade or
				business of such qualified employer, or
								(B)in the case of a
				qualified employer exempt from tax under section 501(a), in furtherance of the
				activities related to the purpose or function constituting the basis of the
				employer’s exemption under section 501.
								(2)LimitationWith
				respect to any specified veteran employed by a qualified employer, the amount
				of wages to which paragraph (1) applies shall not exceed—
								(A)$125,490 in the
				case of an individual who is a qualified veteran by reason of section
				51(d)(3)(A)(ii)(II),
								(B)$73,203 in the
				case of an individual who is a qualified veteran by reason of section
				51(d)(3)(A)(iv),
								(C)$62,745 in the
				case of an individual who is a qualified veteran by reason of section
				51(d)(3)(A)(ii)(I), and
								(D)$31,373 in the
				case of any other qualified veteran.
								(3)Qualified
				employerFor purposes of this subsection—
								(A)In
				generalThe term qualified employer means any
				employer other than the United States, any State, or any political subdivision
				thereof, or any instrumentality of the foregoing.
								(B)Treatment of
				employees of post-secondary educational
				institutionsNotwithstanding subparagraph (A), the term
				qualified employer includes any employer which is a public
				institution of higher education (as defined in section 101(b) of the Higher
				Education Act of 1965).
								(4)Specified
				veteranFor purposes of this subsection—
								(A)In
				generalThe term specified veteran means any
				individual who—
									(i)begins employment
				with a qualified employer after the date of the enactment of this subsection,
				and before January 1, 2014,
									(ii)certifies by
				signed affidavit, under penalties of perjury, that such individual is a
				qualified veteran and whether such individual is a qualified veteran described
				in subparagraph (A), (B), or (C) of paragraph (2),
									(iii)is not employed
				by the qualified employer to replace another employee of such employer unless
				such other employee separated from employment voluntarily or for cause,
				and
									(iv)is not an
				individual described in section 51(i)(1) (applied by substituting
				qualified employer for taxpayer each place it
				appears).
									(B)Qualified
				veteranThe term qualified veteran has the meaning
				given such term by section 51(d)(3), but applied without regard to whether such
				individual has been certified by the designated local agency.
								(5)ElectionA
				qualified employer may elect to have this subsection not apply. Such election
				shall be made in such manner as the Secretary may
				require.
							.
				(2)Coordination
			 with work opportunity creditSection 51(c) of such Code is amended
			 by adding at the end the following new paragraph:
					
						(6)Coordination
				with payroll tax exemption for qualified veteransThe credit
				determined under this section with respect to any qualified veteran for any
				taxable year shall be reduced by an amount equal to 7.65 percent of the
				qualified first-year wages paid or incurred by the taxpayer to such veteran
				during such taxable year to which section 3111(e)
				applied.
						.
				(3)Transfers to
			 Federal Old-Age and Survivors Insurance Trust FundThere are
			 hereby appropriated to the Federal Old-Age and Survivors Trust Fund and the
			 Federal Disability Insurance Trust Fund established under section 201 of the
			 Social Security Act (42 U.S.C. 401) amounts equal to the
			 reduction in revenues to the Treasury by reason of the amendments made by
			 paragraph (1). Amounts appropriated by the preceding sentence shall be
			 transferred from the general fund at such times and in such manner as to
			 replicate to the extent possible the transfers which would have occurred to
			 such Trust Fund had such amendments not been enacted.
				(4)Application to
			 Railroad Retirement Taxes
					(A)In
			 generalSection 3221 of the
			 Internal Revenue Code of 1986 is amended by redesignating subsection (d) as
			 subsection (e) and by inserting after subsection (c) the following new
			 subsection:
						
							(d)Special
				exemption for certain veterans
								(1)In
				generalIn the case of
				compensation paid by a qualified employer during the period beginning on the
				day after the date of the enactment of this subsection and ending on December
				31, 2013, with respect to having a specified veteran in the employer’s employ
				for services rendered to such qualified employer, the applicable percentage
				under subsection (a) shall be equal to the rate of tax in effect under section
				3111(b) for the calendar year.
								(2)LimitationWith
				respect to any specified veteran employed by a qualified employer, the amount
				of compensation to which paragraph (1) applies shall not exceed—
									(A)$125,490 in the
				case of an individual who is a qualified veteran by reason of section
				51(d)(3)(A)(ii)(II),
									(B)$73,203 in the
				case of an individual who is a qualified veteran by reason of section
				51(d)(3)(A)(iv),
									(C)$62,745 in the
				case of an individual who is a qualified veteran by reason of section
				51(d)(3)(A)(ii)(I), and
									(D)$31,373 in the
				case of any other qualified veteran.
									(3)Qualified
				employerThe term ‘qualified
				employer’ means any employer other than the United States, any State, or any
				political subdivision thereof, or any instrumentality of the foregoing.
								(4)Specified
				veteranFor purposes of this subsection—
									(A)In
				generalThe term specified veteran means any
				individual who—
										(i)begins employment
				with a qualified employer after the date of the enactment of this subsection,
				and before January 1, 2014,
										(ii)certifies by
				signed affidavit, under penalties of perjury, that such individual is a
				qualified veteran and whether such individual is a qualified veteran described
				in subparagraph (A), (B), or (C) of paragraph (2),
										(iii)is not employed
				by the qualified employer to replace another employee of such employer unless
				such other employee separated from employment voluntarily or for cause,
				and
										(iv)is not an
				individual described in section 51(i)(1) (applied by substituting
				qualified employer for taxpayer each place it
				appears).
										(B)Qualified
				veteranThe term qualified veteran has the meaning
				given such term by section 51(d)(3), but applied without regard to whether such
				individual has been certified by the designated local agency.
									(5)ElectionA qualified employer may elect to have this
				subsection not apply. Such election shall be made in such manner as the
				Secretary may
				require.
								.
					(B)Transfers to
			 social security equivalent benefit accountThere are hereby appropriated to the Social
			 Security Equivalent Benefit Account established under section 15A(a) of the
			 Railroad Retirement Act of 1974 (45 U.S.C. 231n–1(a)) amounts
			 equal to the reduction in revenues to the Treasury by reason of the amendments
			 made by subparagraph (A). Amounts appropriated by the preceding sentence shall
			 be transferred from the general fund at such times and in such manner as to
			 replicate to the extent possible the transfers which would have occurred to
			 such Account had such amendments not been enacted.
					(c)Effective
			 DateThe amendments made by
			 this section shall apply to amounts paid after the date of the enactment of
			 this Act.
			
